Citation Nr: 1748731	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-38 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a gallbladder condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board acknowledges that the issues of entitlement to service connection for a stomach disorder, liver disease and hepatitis C have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons expressed hereunder, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the claim on appeal is decided.

The Veteran filed a claim for service connection for gallbladder conditions in June 2013.  Several diagnostic imaging records dated from January 1999 to February 2016 were indicative of gallbladder conditions including cholecystitis and cholelithiasis.  

The Veteran has asserted his gallbladder condition originated during his active service and continues to the present.  The Veteran stated he received medical treatment for abdominal pain at Naval Yard Hospital in Bremerton, Washington in September 1956 and at John Hay Air Force Base Hospital in Manila, Philippines in April 1957.  Moreover, the Veteran asserted that his April 1957 treating physician diagnosed him with a gallbladder condition, noting that surgery would be required if his symptoms could not be managed with medications.  Furthermore, the Veteran stated he received medical treatment for the same symptoms in 1959 at a charity hospital in New Orleans, where he was also diagnosed with a gallbladder condition.

The Board notes the Veteran's service treatment records (STRs) showed treatment for abdominal pain in April 1956, July 1956, and April 1957, as well as diagnoses of irritable or nervous stomach and psychogenic abdomen.  However, treatment records regarding the Veteran's September 1956 in-service treatment and 1959 private treatment are not part of the record.  Because these records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017), see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Furthermore, VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Based on the foregoing, the Board finds there is sufficient evidence to obtain a VA examination to determine whether the Veteran's gallbladder condition is related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including the above-described treatment records, as well as any other recent or additional treatment records related to the claimed disability.

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the foregoing, afford the Veteran a VA examination by a clinician with sufficient expertise, to determine the nature and etiology of his gallbladder condition. 

All pertinent evidence of record must be made available to and reviewed by the examiner.  In addition, any indicated studies should be performed prior to the completion of his or her report, and all clinical findings should be reported in detail.  

Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gallbladder condition originated during his period of active service or is otherwise etiologically related to his period of active service.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian, and must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.

The examiner must provide a complete rationale for all proffered opinions, with consideration of the in-service treatment for abdominal pain in 1956 and 1957, and the diagnosis of irritable or nervous stomach and psychogenic abdomen reported in the Veteran's STRs. 

If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  After the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the issues on appeal must be re-adjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




